Citation Nr: 0217323	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-05 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the calculated amount of 
$5,766.00.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active wartime service from June 1943 to 
April 1945.  He died in February 1996.  The appellant is his 
surviving spouse.

This matter arises from a June 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied the appellant's request 
for waiver of recovery of her VA indebtedness.  


REMAND

In her substantive appeal of June 2001, the appellant 
appears to question the amount of the overpayment.  She 
claims that it was not $5,766.00.  It therefore appears that 
the appellant has effectively raised a challenge to the 
amount of the overpayment charged.   

If there is a challenge to the lawfulness of the debt 
asserted against an individual, the validity of the debt 
must first be decided prior to adjudicating an application 
for a waiver of recovery of that debt.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); Narron v. West, 13 Vet. 
App. 223 (1999).  The RO (and not the RO's Committee on 
Waivers and Compromises) must formally adjudicate whether 
the overpayment in question was properly calculated and/or 
created prior to a review of a waiver request by the 
Committee.  See VAOPGCPREC 6-98 (April 24, 1998) (which held 
that when a claimant is contesting the validity of a debt, 
the RO must first fully review the debt's validity and, if 
the RO believes the debt to be valid, prepare a written 
decision).  Thereafter, the claimant's request for waiver is 
referred to the Committee.  If the waiver is denied, the 
claimant must then be informed of his/her rights to appeal 
both decisions to the Board of Veterans' Appeals (Board).

The Board also notes that the appellant has made at least 
two declarations that she has sought advice from an attorney 
regarding the matter of her VA indebtedness.  However, she 
has not named this attorney nor submitted the appropriate 
form appointing this individual as her representative before 
VA.  The claims file currently has a VA Form 21-22 dated in 
June 1995 in which the veteran, the appellant's deceased 
spouse, appointed a veteran's organization as his 
representative.  Appropriate clarification is therefore 
appropriate.

In a letter received in May 2000, the appellant asserted 
that she had submitted multiple Financial Status Reports 
(FSR) to the RO.  However, a review of the claims file 
reveals only one report received in April 2000.  

Finally, the appellant indicated in the FSR of April 2000 
that she had a certificate of deposit worth $70,000.00.  It 
appears that the reason for terminating the appellant's 
death pension was due to unreported interest income.  
However, in her notice of disagreement (NOD) of September 
2000 she claimed that she only had access to $10,000.00 of 
this money as the rest had been placed in a trust by the 
deceased veteran for the use of their children.  
Clarification is necessary in this regard.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and clarify if she wishes to have a 
representative before VA.  She should be 
provided with the appropriate VA forms 
to make such an appointment.

2.  Thereafter, the RO should review the 
record and enter a formal decision on 
whether an overpayment in the amount of 
$5,766.00 was properly created.  The 
RO's decision should include an audit of 
the appellant's account showing how the 
amount of the overpayment was 
calculated.  The appellant should be 
informed of the decision and furnished 
notice of appellate rights and 
procedures, including the need to file a 
timely notice of disagreement if she 
disagrees with the RO's decision on the 
creation issue.  If she files a notice 
of disagreement, the RO should issue a 
statement of the case on the creation 
issue so that the appellant may have the 
opportunity to complete an appeal on 
that issue by filing a substantive 
appeal if she so wishes. 

3.  The Committee should then contact 
the appellant and request that she 
submit an updated Financial Status 
Report (VA Form 20-5655) showing all 
income, expenses and assets, including 
real estate.  In addition, she should be 
requested to submit documentation that 
would clarify ownership of the $70,000 
certificate of deposit reported by the 
appellant.  

4.  After completion of the above, the 
Committee should again review the record 
and determine if a waiver of the 
recovery of any overpayment is 
warranted. The appellant should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for review of all 
issues properly in appellate status.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




